Case 1:20-cv-08042-PKC Document 52-5 Filed 07/29/20 Page 1 of 5




      EXHIBIT 5
Case 1:20-cv-08042-PKC Document 52-5 Filed 07/29/20 Page 2 of 5


                                                                                  323



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                         X


 In re McCray Richardson, Santana, Wise and Salaam
 Litigat.
        !.on,

                             Case No: 03 Civ. 96 5(DAB)(RLE)




                                      DATE: April 26, 2013

                                      TIME: 10:29 A.M.




           CONTINUED VI DEOTAPED DEPOSITION of                the   Plaintiff,

 RAYMOND SANTANA, JR. ,          taken   by the    Defendants,      pursuant     to

 Notice    and to the       Federal    Rules of C ivil      Procedure,       held at

 the   offices     of the    New York City     Law Department,        100 Church

 Street,    New York, New York 10007,             be fore   a Notary Public       of

 the   State     of New York.




DIAMOND REPORTING            ( 71B)   62 4-7200    into@diamondreporting.com
                                      32 3




                                                                                 NYCLD 050724
     Case 1:20-cv-08042-PKC Document 52-5 Filed 07/29/20 Page 3 of 5


                                                                       358
                             RAYMOND SANTANA, JR.

         Q•      Okay.    And did you get back         he car?

 2       A.      Yes

 3       Q..     And then a t that. point you drove back into the

 4   park?

 5       A.      Yes

 6       Q.      All right.     Do you know how long the drive was

 7   from 100th and Columbus back to Where the other crime scene

 8   was?

 9       A.      No, I don't.

10               When you got there, did you have any

11   conversations wiLh Detec Live Sheehan or the

12   African-American detective in the car?

13       A.      No, I. don't remeMber if there was a conversation.

14       Q.      Did they tell you that they wanted you to get out

15   of the car and identify the crime scene?

16       A.      T don't remember if they did.

17       Q•      When you got out of the car, what happened then?

18       A.      I remember us walking to this hill and Linda

19   Fairstein was there, she was -- she was walking towards us

20   and. -- and they asked me is this where it happened and I

21   told them no, this isn't where it happened, it happened at

22   the reservoir and she stated what do you mean it happened,

23   this is where it happened, this is it right here,            I said

24   no, it didn't happen here, it happened at the reservoir.

25       Q       So, had you ever seen Linda Fairstein. before that


     DIAMOND REPORTING      (718) 624-7200     info@diamondreporting.com
                                   358




                                                                       NYCLD 050759
Case 1:20-cv-08042-PKC Document 52-5 Filed 07/29/20 Page 4 of 5


                                                                          35
                             RAYMOND SANTANA, JR.

time?

    A.         No.

              Okay.        And were you introduced to her when you

 arrived at that area.

    A         I don't remember 5.f I was.

    Q.         Did you speak to her. first        or   did she speak to

 you. first?

    A          I think Sheehan        was   the one that asked m    is this

 where it happened --

               Okay.       And when

    A          And then she spoke to me firs            because o   my

 reply.

               When Sheehan asked you if this is where it

 happened, was Linda Fairstein standing next to you?

    A          She   was    walking like towards me.

               How far away vas

    A          Not too far.

    Q          Farther than we are right now across the table?

    A          No, not that far.

               Okay.       So, about a foot?

    A          No, no, ma ybe a 1itt.le bit back.

    Q          Okay.       So, a couple Of feet?

    A          Yeah.

               Al]. right.      And do you think that she heard what

 you. said?


DIAMOND REPORTING           (718) 624-7200      info@diamondreporting.com
                                      339




                                                                          NYCLD 050760
     Case 1:20-cv-08042-PKC Document 52-5 Filed 07/29/20 Page 5 of 5



                                                                        360
                             RAYMOND SANTANA, JR.

 1       A        Yes.

          Q       Okay.   And then what were her exact words to you

3     that she said to you?

 4                She said what do yoa mean this isn't        - this

 5    isn' t_ where it. happened.   This is it right here.      This is

6     where it happened at.      And 1 said no, it happened at the

7     reservoir.

 8        Q.      And then what happened?

9         A.     And then after that she told Mike Sheehan ge

10    out of here.

11        Q.      Did she: raise her voice when she said that?

12        A.      Yes, she did.

13       Q-      And then what happened?

14        A      And then after that I got in -- they put me back

15    in the car and we left.

16        Q.     Did yoU sa y anyth ing in response      o her w en she

17    said what do you mean this is not. where it happened?

18        A      7   just told you the whole dialogue.       She said

19    what do you. mean this is where it happened, this is the

20    scene and I said no, it happeled at the reservoir.

21        Q.      I guess. what I'm saying, then, did you ever tell

22    her at that time that you're right, it did happen at 102nd

23    Street?

24        A.       No, I did not.

23               Now, once you got back in the car         did you drive


     DIAMOND REPORTING       71E) 624-7200     info@diamondreporting.com
                                    360




                                                                        NYCLD 050761
